— Orders, so far as appealed from, affirmed, without costs. In so determining we do not thereby indicate that plaintiff is entitled to more than compensatory damages in the event that he is successful upon a trial. (No. 16425.) Martin, P. J., dissents and votes to reverse and deny the motion to dismiss the counterclaim of defendant Pilot Industries, Inc., and said defendant’s first partial defense to the first and second causes of action. (No. 16426.) Martin, P. J., dissents and votes to reverse and deny. Present — Martin, P. J., Dore, Cohn, Callahan and Peek, JJ. [See post, pp. 998, 999.]